Citation Nr: 1104473	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In October 2009, the Board remanded this claim for additional 
evidentiary development.  All requested development has been 
conducted and the claim has been returned to the Board for 
adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran currently has a 
competent diagnosis of post-traumatic stress disorder (PTSD) that 
is due to any incident or event in military service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD 
in accordance with 38 C.F.R.  § 4.125(a) (2010); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the second element, if the evidence 
shows that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to DMS-
IV or the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994), as the 
source for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2010) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)). 

The Veteran has asserted that he was exposed to stressful events 
during his service in the U.S. Navy and he believes he has PTSD 
as a result thereof.  Specifically, the Veteran has reported 
that, while stationed in Vietnam, he was assigned to the Assault 
Craft Unit One, also known as Assault Craft Unit 13, which 
performed all ship to shore transportation of supplies, 
transported body bags being sent to back to the United States, 
and offloaded troops and drums of highly explosive black powder.  
See April 2005 VA Form 21-526.  At the September 2010 VA 
examination, the Veteran reported that he operated a small water 
craft as a shuttle between the ship and shore and that his boat 
received small arms fire a couple of times when he first arrived 
in Vietnam, but not thereafter.  He has reported that he was in 
constant fear of losing his life while in Vietnam and that he was 
particularly anxious when he ran the shuttle between ship and 
shore because he was responsible for the boat.  

The Veteran has asserted that he served in Vietnam from August 
1967 to August 1969 but that he rotated between Vietnam and Subic 
Bay, Philippines every three months.  In order to corroborate the 
Veteran's reported stressor, the RO requested that he provide 
specific details about the stressful in-service events, including 
the location of the event(s) and a 60 day time frame during which 
the stressors occurred; however, the Veteran reported that he was 
unable to provide the requested time frame due to the amount of 
time that has passed.  See April 2010 Report of Contact with the 
Veteran.  Therefore, the RO has been unable to corroborate the 
occurrence of the Veteran's reported stressor with the U.S. Army 
and Joint Services Records Research Center (JSRRC) and there is 
no other evidence of record, including his service personnel 
records or the medals and commendations he received, which 
confirm or demonstrate that he engaged in combat with the enemy.  

Nevertheless, the Board notes that the most competent and 
probative evidence of record reflects that the Veteran does not 
have a competent diagnosis of PTSD.  In this regard, the Veteran 
was afforded a VA examination in September 2010 to determine if 
he has a current diagnosis of PTSD related to his reported in-
service stressors.  The September 2010 VA examiner noted the 
Veteran's report of exposure to combat, including his shuttle 
boat receiving small arms fire, as well as his pre and post-
military medical and psychosocial history, which included 
treatment for drug and alcohol use.  

After evaluating the Veteran, which included an interview and 
psychiatric examination of the Veteran, the VA examiner 
determined that the Veteran did not meet the DSM-IV criteria for 
a diagnosis of PTSD.  In making this determination, the VA 
examiner stated that the Veteran did not meet the requirements 
for the avoidance symptoms needed to support a diagnosis of PTSD.  
The examiner also noted that the Veteran attributed his feelings 
of detachment to his drug related lifestyle and not his service 
in Vietnam.  Likewise, the examiner noted that it is not clear if 
the Veteran's current symptoms of irritability, anger, and 
exaggerated startle response are due to his service in Vietnam or 
from his illegal lifestyle.  

In evaluating this claim, the Board considers the September 2010 
VA examination report to be the most competent, credible, and 
probative evidence of record regarding whether the Veteran has a 
current diagnosis of PTSD because, as noted, the examination 
findings are based upon review of the record, interview and 
examination of the Veteran, and the examiner's expertise to 
diagnose psychiatric disabilities consistent with the DSM-IV.  

The Board notes that the evidentiary record contains VA 
outpatient treatment records that contain notations that the 
Veteran suffers from PTSD due to combat.  See VA outpatient 
treatment records dated December 1999 and April 2001.  However, 
the treatment records do not contain any findings from mental 
status or psychiatric examinations to support the PTSD diagnosis.  
Instead, the treatment records refer to a history of combat-
related PTSD without any indication as to what specific, 
confirmed combat event caused the Veteran's PTSD or the current 
symptoms that support the diagnosis.  Therefore, the Board finds 
that the notations and diagnoses of PTSD reflected in the VA 
outpatient treatment records are not consistent with the 
requirements of the DSM-IV and, thus, are not considered 
competent diagnoses of PTSD.  

In any event, the Board finds that all evidence in this case that 
supports the Veteran's claim that he has PTSD, including, but not 
limited to, the treatment records cited above and the Veteran's 
statements, are outweighed on this issue by the evidence of 
record which provides higher probative evidence against this 
claim, including the VA examination cited above. 

Therefore, based on the foregoing reasons and bases and in 
considering the amended PTSD regulations, the Board finds that 
the Veteran does not have PTSD.  The Board notes that the Veteran 
sincerely believes that he has PTSD because he was diagnosed by a 
VA psychiatric in Big Springs, TX; however, as noted, a competent 
diagnosis of PTSD is not reflected in the VA outpatient treatment 
records and there is no other competent diagnosis of PTSD in the 
record.  In this regard, the Board notes that lay evidence may be 
competent to provide a diagnosis of a condition; however, the 
Veteran's report of being diagnosed with PTSD is not considered a 
competent diagnosis because there is no indication that he has 
reported a contemporaneous medical diagnosis or that he has 
described symptoms that support a subsequent diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Without a current, competent diagnosis of PTSD, the Veteran's 
claim must be denied and VA need not determine whether the 
Veteran engaged in combat with the enemy.  Indeed, absent proof 
of the existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Therefore, based on the foregoing, the Board 
finds that the preponderance of the most competent, credible, and 
probative evidence is against the Veteran's claim for service 
connection for PTSD, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2005 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his PTSD claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  

The Board notes that the Veteran has not been provided with 
notice as to how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  However, the Board 
finds no prejudice to the Veteran in this regard because such 
issues are moot, given that his claim is being denied herein.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment and personnel records, as well as VA 
outpatient treatment records dated from 1999 to 2006.  In this 
regard, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  In addition, the Board notes the Veteran was 
afforded a VA examination in conjunction with this claim in 
September 2010.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


